                                                                                                       I
                                                                                             FILED
                                                                                             . I
                                 UNITED STATES DISTRICT COURT
                                                                                           OCT~· 1 2020
                                                                                                       I .
                                 EASTERN DISTRICT OF MISSOURI                            U. S. DISTRICT COURT
                                       EASTERN DIVISION                                EASTERN [).!STRICT OF MO
                                                                                                STJLOUIS
                                                                                                  !
                                                                                               '           i

 UNITED STATES OF AMERICA,                             )                                           ; 'i
                                                       )                                               !
 Plaintiff,                                            )
                                                       )
 V.                                                    )   No.
                                                                  4i-ZOCR00677 SRC/NAB
                                                       )
 DEMARKO SMITH,                                        )
                                                       )
 Defendant.                                            )

                    MOTION FOR PRETRIAL DETENTION AND HEARING                                      .   I
                                                                                                       i
      Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensep, United
                                                                                                       l
States Attorney for the Eastern District of Missouri, and Daniel James, Special Assistant Unit~d States

Attorneys for said District, and moves the Court to order Defendant detained pending trial, arid
                                                                                                       I
                                                                                                 further
                                                                                             . I
                                                                                                       I
requests that a detention hearing be held three (3) days from the date of Defendant's initial appearance
                                                                                                       i

before the United States Magistrate pursuant to Title 18, United States Code, §3141, et seq.

      As and for its grounds, the United States of America states as follows:
                                                                                                       I
        1. Defendant is charged with in Count One with Felon in Possession of a Firearm, in ~iolation
                                                                                                       I
of 18 U.S.C. § 922(g)(l), an offense for which a maximum term of imprisonment is 10 years as ptescribed
                                                                                              I
                                                                                              '
underTitle 18 U.S.C. § 924(a)(2)                                                              I
                                                                                                       I
        2. According to St. Louis Metorpolitian Police Department, on September 30, 2020; officers
                                                                                                       !
                                                                                               !
with the St. Louis Metropolitan Police Department were on patrol in the Mount Pleasant neighborhood of
                                                                                              I
                                                                                              I
St. Louis City. Officers observed a maroon Chevy Impala traveling south on Virginia approachir}g ltaska .
                                                                                                   . I
                                                                                                       !
                                                                                                       I
The vehicle violated a stop sign at the intersection and turned eastbound on ltaska.
                                                                                             I
        3. Officers executed a traffic stop at 4200 S. Compton. One officer approached and mad~ contact
                                                                                        . I
with the driver, Tommy G., the front seat passenger, Keith W., and the back seat passenger,. Demarko
                                                                                                       l
                                                                                                       !

Smith. As the driver rolled down the window, a strong odor of marijuana came out of the vehicle. The
                                                                                           I
 occupants were asked for the identification and each complied.

        4. Keith W. had an active wanted from the 1st District for Assault 1st. Defendant had t\}'o active
                                                                                                                    i
                                                                                                I
 bench warrants and a prior history was indicated.

         5. While Defendant was being detained, one officer observed, in plain view, a "bluqt" in the
                                                                                                                    l
 right rear passenger door, which was seized as      evide~ce. A search
                                                                   .
                                                                        of the vehicle revealed a blaJk Denali
                                                                                                  . I
 COA .380 handgun under the drivers' seat. In an open red bag in the right rear passenger seat Was found
                                                                                                              ;l
                                                                                                                    i
 a silver Minima GAA .45 caliber handgun and a clear knotted plastic baggie containing a le&fy green
                                                                                              .I
 substance. I was also noticed that while obtaining the pedigree of Defendant, Defendant's leftJarm was :
                                                                                                                   I
 resting over the top of the red bag.

         6. Defendant was arrested for Felon in Possession of a Firearm and Possession of ~arijuana.
                                                                                                          '        !


 Defendant was read his right per Miranda, to which he stated th~t he understood and maqe n~ further
                                                                                                                   I
                                                                                                                   '
 statements.

        7. Defendant, after one conviction and multiple pleas to felony drug offenses,                  i~ fo~nd        in a
                                                                                                               I'
 vehicle with drugs and two guns. Defendant's continued drug posse~sion and, now with a fireatjm, poses
            ,
 an increased risk to the community.
                                                                                                               I
        8. Defendant's criminal history reflects that he has conviction(s) including, but not limhed to,
                                         -                                                                     I
the following:                                                                                                 l

Date            Court                        Case No.            Charge            Sentence       i
8/15/2011       St. Louis City Circuit       1122-CR00301-01     Poss of CDS       SIS - 2 yea~s ptobation
                                                                                                  I
8/26/2016       St. Louis County             14SL-CR08946-01     Poss of CDS       4 year SES - 5 i)'ears
                                                                                   probation      I
9/28/2018 St. Louis City Circuit 1522-CR04953-0l              Poss of CDS x 4      SIS - 1 day pro~ation
9/28/2018 · St. Louis City Circuit   l 622-CR00609-01         Poss of CDS x 2      SIS - 1 day propation
                                                                                              . I
                                                                                              . . I
        .9. Defendant's criminal history also reflects .arrests not resulting in convictions inclu9ing, but

not limited to, the following:                                                                                 I
                                                                                                               i
                                                                                                               I'
                                                                                                               '
    Robbery 1st, Tampering 1st, multiple Possession of a Controlled Substance, Domestic.Assrult 2nd,

    Felony Stealing Livestock, Felony Probation Violation, and Felony Failure to Appear




                                                                                   ··---------·--·--······"·"·-···---·--··   ----
         10. Defendant history of drug offenses and arrest, coupled with several violent crimes arJest show
                                                                                                   i
he is a risk to the community, especially since the current incident included drugs and a firearm. IFurther,
           .                                 .                                                  : i
his history of probation violations and failure to appear are evidence that he is an increased fligHt risk.
                                    .             .                                                              I
         11. Defendant has before been arrested for probation or parole violations. Defendaht's\inability

to comply with. the law while on probation and parole is indicative of his danger     ~o the co~m4nity and
risk of flight were he to be released on bond .in this case.                                                 .   I
                                                                                                                   I
        · 12. There is·a serious risk that Defendant will flee, given Defendant's history of his: ~ailure to
                                                                                                             ; I'
comply with supervision while on probation I parole, and the potential sentence Defendant facfs in this

case.                                                                                                            I
                                                                                                                 i
                                                                                                       .         I
         13. Defendant's criminal history and the nature and circumstances of the offense charged reflect
                        .                                                                                        I

that there is a serious danger to the community that would be posed by       D~fendant's release. /Further,
                                                                                                                 l.
                                                                                                                 I
there are no conditions or combination of conditions that will reasonably assure Defendant's appearance

as required.
                                                                                                                 I
        WHEREFORE, the United States requests this Court to order Defendant detained prior to ~ial, and

                 a
further to order detention hearing three (3) days from the date of Defendant's initial appearanct
                                                                              ,                                  I
                                                                                                                 !
                                                          Respectfully submitted,

                                                         JEFFREY B. JENSEN
                                                          United States Attorney


                                                         Isl Daniel James
                                                         DANIEL JAMES, #53370MO
                                                         Special Assistant United States Attorney




                                                                                                             . ;




                                                                                        ---·-················-···----
